UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4631


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN LYNN LATTAKER, a/k/a Edward Miller,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:07-cr-00094-RJC-1)


Submitted:    December 23, 2008             Decided:   January 14, 2009


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., LAW OFFICES OF MARK FOSTER, PC, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Lynn    Lattaker      pled    guilty    pursuant     to   a   plea

agreement       to   two     counts     of       robbery    affecting      interstate

commerce, in violation of 18 U.S.C. § 1951 (2006), one count of

brandishing a firearm during a crime of violence, in violation

of 18 U.S.C. § 924(c) (2006), and one count of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2006).        As part of the plea agreement, Lattaker waived his

right to challenge his conviction and sentence on direct appeal,

except    for    claims     of   prosecutorial       misconduct      or   ineffective

assistance of counsel.           The district court sentenced Lattaker to

360 months’ imprisonment.             Lattaker’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal.                     Lattaker filed

a   pro   se    supplemental       brief     raising       several   issues.       The

Government does not seek to enforce the plea agreement’s appeal

waiver. ∗ Finding no error, we affirm.



     ∗
        Because the Government has not sought to enforce
Lattaker’s appellate waiver, we need not consider whether the
waiver is dispositive of this appeal.      See United States v.
Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000) (declining to
consider an appeal waiver that arguably barred the appeal on one
issue because the Government had expressly elected not to argue
waiver with regard to that issue); cf. United States v. Blick,
408 F.3d 162, 168-69 (4th Cir. 2005) (enforcing a plea
agreement’s   appeal   waiver  where   the    Government  sought
enforcement, the issues raised fell within the waiver’s scope,
(Continued)
                                             2
               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.       Our review of the transcript of the plea hearing leads

us to conclude that the district court substantially complied

with the mandates of Fed. R. Crim. P. 11 in accepting Lattaker’s

guilty       plea    and   that   the    court’s          omissions      did     not    affect

Lattaker’s          substantial   rights.            Critically,          the     transcript

reveals that the district court ensured the plea was supported

by an independent factual basis and that Lattaker entered the

plea    knowingly       and   voluntarily          with    an    understanding         of   the

consequences.          See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

               Turning to Lattaker’s sentence, we review a criminal

sentence      for     reasonableness,         applying      an    abuse    of     discretion

standard.       Gall v. United States, 128 S. Ct. 586, 594-97 (2007);

United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).                                We must

first     determine        whether      the       district       court    committed         any

“significant procedural error.”                    Gall, 128 S. Ct. at 597.                  We

then consider the substantive reasonableness of the sentence,

and    may    apply    a   presumption        of    reasonableness        to     a   sentence

within the Guidelines range.              Go, 517 F.3d at 218.                  We find that



and no claim was present that the                          Government       breached        its
obligations under the plea agreement).



                                              3
the   district    court’s      imposition       of   a   360-month         sentence,    a

sentence within the properly calculated Guidelines range, was

reasonable.        We   find    further       that   none      of    the    issues     in

Lattaker’s pro se supplemental brief raise meritorious issues

for appeal.

            We    therefore     affirm    the    district       court’s      judgment.

This court requires counsel to inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.       If    the   client     requests       that   a     petition    be

filed,    but    counsel     believes    that    such     a    petition      would     be

frivolous, counsel may move in this court for leave to withdraw

from representation.         Counsel’s motion must state that a copy of

the motion was served on the client.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                          4